Opinion of the Court
Darden, Judge:
Convicted of several offenses on his plea of guilty, the accused petitioned for review of whether his conviction of forgery under Charge II, specification 1, is valid in light of the Supreme Court’s decision in O’Callahan v Parker, 395 US 258, 23 L Ed 2d 291, 89 S Ct 1683 (1969). Because nothing in that opinion suggests that service-connection cannot be judged on the basis of whether the acts constituting the offense also establish service-connection, we look to the pertinent facts. Cf. United States v Morisseau, 19 USCMA 17, 41 CMR 17.
The offense in question involves a stolen United States Treasury paycheck No. 3,647,944, in the amount of $117.00, payable to the order of P. J. Crowe, endorsed in the name of the payee and Frazier, and cashed by the accused at the Eastern Greyhound Lines Bus Terminal, New York, New York. Because of the guilty plea, the record of trial is devoid of facts other than a mitigating statement by the accused that does not take up the specifics of the offense. Accompanying allied papers show, however, that the check was cashed after the accused had told the Assistant Terminal Manager that he had run out of cash and “ ‘had no way to get back to base that night’ ” and that he had the check of “ ‘a fellow service man’ ” who had endorsed the instrument over to the accused because he owed the latter money. After Frazier showed his service identification card the check was “O.K.’d” for cash.
Where the accused’s military standing facilitates the deception of his intended victim and permits him to obtain his desired goal the resulting offense is “service connected” within the meaning given that term by the Supreme Court in O’Callahan v Parker, supra, and is triable by courts-martial. United States v Peak, 19 USCMA 19, 41 CMR 19; United States v Morisseau, supra. The record shows this forgery to be an example.
It further appears that Frazier’s forgery is service-connected for another reason. Crowe, who suffered an apparent legal prejudice as the payee, is a Marine Corps Sergeant. Because of the possible consequences flowing from the accused’s act, his relationship to the Sergeant can be likened to that of a thief and is, therefore, “service connected.” O’Callahan v Parker, supra; United States v Rego, 19 USCMA 9, 41 CMR 9; United States v Camacho, 19 USCMA 11, 41 CMR 11.
Accordingly, we affirm the decision of the board of review.